Cite as 2016 Ark. App. 405


                 ARKANSAS COURT OF APPEALS

                                        DIVISION IV
                                        No.CR-16-38

                                                 Opinion Delivered:   SEPTEMBER 14, 2016

                                          APPEAL FROM THE SHARP
JESSIE EARL BANEY                         COUNTY CIRCUIT COURT
                                APPELLANT [NOS. CR-12-84, CR-12-173,
                                          CR-13-106]
V.
                                                 HONORABLE HAROLD S. ERWIN,
                                                 JUDGE
STATE OF ARKANSAS
                                  APPELLEE SUPPLEMENTATION OF RECORD
                                           AND REBRIEFING ORDERED


                             KENNETH S. HIXSON, Judge

       On July 8, 2013, appellant Jessie Earl Baney was convicted of two counts of

residential burglary, two counts of theft of property, one count of breaking or entering, and

one count of aggravated cruelty to a dog, cat, or horse. Mr. Baney was placed on ten years’

probation for each of the burglary and theft convictions, and placed on six years’ probation

for each remaining conviction. On October 2, 2015, the State filed a petition to revoke

appellant’s probation, alleging that he violated the conditions of his probation by incurring

subsequent felony charges, possessing a firearm, failing to be gainfully employed or enrolled

as a student, failing to seek out a stable residence, and failing to pay fines and costs. After a

hearing, the trial court found that Mr. Baney violated his conditions and revoked each of

his probations. Pursuant to the revocation, the trial court entered an order on October 8,

2015, sentencing appellant to a total of thirty years in prison.
                                 Cite as 2016 Ark. App. 405

       Mr. Baney now appeals from his revocation and resulting sentences, and his sole

argument on appeal is that there was insufficient evidence to support the trial court’s finding

that he violated his conditions of probation. We remand to settle the record and supplement

the addendum.

       Arkansas Supreme Court Rule 4-2(a)(8) requires that the addendum to appellant’s

brief include all documents that are essential for the appellate court to understand the case

and to decide the issues on appeal. Mr. Baney’s addendum does not contain his written

conditions of probation, which is essential to our review of this case and his argument that

the trial court erred in finding that his conditions were violated. See Reyes v. State, 2012
Ark. App. 125. Dees v. State, 2012 Ark. App. 85. Moreover, appellant’s written conditions

of probation are not contained in our record. If anything material to either party is omitted

from the record by error or accident, we may direct that the omission be corrected, and if

necessary, that a supplemental record be certified and transmitted. Ark. R. App. P.−Civ.

6(e) (made applicable to criminal cases by Ark. R. App. P.−Crim. 4(a)).

       Because of the deficiency in the record, we remand to the circuit court to settle and

supplement the record with the necessary document containing appellant’s written

conditions of probation, to be completed within thirty days.             Upon filing of the

supplemental record, appellant shall have fifteen days in which to file a substituted abstract,

addendum, and brief. See Ark. Sup. Ct. R. 4-2(b)(3). If Mr. Baney fails to do so, the

judgment from which he now appeals may be affirmed for noncompliance with the rule.

Id. After Mr. Baney files a substituted abstract, brief, and addendum, the State may revise




                                              2
                                 Cite as 2016 Ark. App. 405

or supplement its brief within fifteen days of the filing of appellant’s brief or may rely on its

previously filed brief.

       Supplementation of record and rebriefing ordered.

       KINARD and WHITEAKER, JJ., agree.

       R.T. Starken, for appellant.

       Leslie Rutledge, Att’y Gen., by: Valerie Glover Fortner, Ass’t Att’y Gen., for appellee.




                                               3